Simmons, C. J., and Little, J.,
dissenting. 1. Even though in an act of the legislature, creating a public office, it is provided that the incumbent thereof shall be elected by, and give bond payable to, the mayor and aldermen of a city within which he is required to perform his official duties, if the duties imposed upon him relate-exclusively to matters connected with the administration of some general public function, and in nowise involve the performance of any function connected with the administration of the municipal affairs of such city, a person elected to fill such office is not an officer of such city, and does not fall within the class of persons embraced within the meaning of the term “city officers,” occurring in the caption -of a subsequent act of the General Assembly, and employed for *436the purpose of describing a class of persons intended to be affected by its provisions.
2. The clerk and sheriff of the city court of Savannah are-public functionaries whose duties relate exclusively to matters-involved in the administration of the general public justice;. they are neither authorized nor required to perform any official, function connected with the administration of the uiunicipab affairs of the City of Savannah; they are therefore not officers-of that city; and consequently the act of the General Assembly approved December 16, 1898, which is entitled “ An act to fix the time for the election of all ‘city officers’ now elected by the Mayor and Aldermen of the City of Savannah, to provide for the terms of such officers, to terminate the terms of those now-in office, and for other purposes,” in so far as its provisions relate to the terms of office of the clerk and sheriff of the city court of Savannah, contains matter different from that expressed in the title, and is for that reason unconstitutional and void.